Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-20 are pending.
Claims 1-20 are rejected herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/03/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 9-13 and 15, 16 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0015588 to Patrick et al.

 display mounting system, comprising: a central upright support (11b, 11b) (fig. 7E, for example); a first support arm (12) connecting a first terminal upright support to the central upright support; a second support arm (40, 42) connecting a second terminal upright support to the central upright support; and at least one mounting bracket (13) connected to one of the support arms and configured to receive an electronic display (5), wherein at least one support arm rotates relative to the central upright support to move the terminal upright supports between an open position and a collapsed position.

Regarding claim 2, wherein the central upright support comprises: a double-arm connector (73, 73) that engages the two support arms; a base (14a, 14b, 44) (Fig. 10A) configured to partially support the weight of the display mounting system and attached displays; and a leg (telescopic tubes) connecting the double-arm connector and the base.

Regarding claim 3, wherein the base is removable.

Regarding claim 5, wherein the terminal upright supports each comprise: an arm connector (73) that engages one support arm; a foot (14b, 44) configured to prevent the display mounting system from tipping under the additional weight of attached displays; and a leg (telescopic tubes) connecting the arm connector and the foot.



Regarding claim 9, wherein the grab handles of the mounting brackets interface to form a single, combined handle configured to support the weight of the display mounting system and attached displays be grabbed by one hand when the display mounting system is in the collapsed position.

 Regarding claim 10, wherein the open position comprises the support arms extending in substantially opposite directions from the double-arm connector of the central upright support and the closed position comprises the support arms extending in substantially the same direction from the double-arm connector of the central upright support.

Regarding claim 11, Pattrick et al. further discloses a fastening mechanism configured to secure the support arms in the collapsed position.

Regarding claim 12, wherein the central upright support and a support arm are configured to be removed such that the remaining support arm connects the first 

Regarding claim 13, wherein the support arms are removably connected to the upright supports and the display mounting system is configured to receive additional central upright supports and support arms such that the display mounting system can receive three or more displays.

Regarding claim 15, the display mounting system of claim 1, further comprising a cable management system (15, 17) (Figs 4A-4B) [0060] connected to one of the support arms.
	Regarding claim 16, claim 16 recites limitations similar or equal to those recite in claims 1-2, 5, 7, 9 therefore also met by Pattrick et al.

Regarding method claims 17-20, the method steps as claimed in claims 17 -20 of the current application include all structural elements disclosed in ‘588 therefore also inherently carry out similar method steps.


Claims 1-10, 12-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,520,131 to Burke et al.

 display mounting system, comprising: a central upright support (93, fig. 1, for example); a first support arm (22, 24, right) connecting a first terminal upright support (32b) to the central upright support; a second support arm (22, 24 (left)) connecting a second terminal upright support (32a) to the central upright support; and at least one mounting bracket (20, 21) connected to one of the support arms and configured to receive an electronic display (not shown), wherein at least one support arm rotates relative to the central upright support to move the terminal upright supports between an open position and a collapsed position.

Regarding claim 2, wherein the central upright support comprises: a double-arm connector (30) that engages the two support arms; a base (12-15) configured to partially support the weight of the display mounting system and attached displays; and a leg (90, 95) connecting the double-arm connector and the base.

Regarding claim 3, wherein the base is removable.

Regarding claim 4, wherein the base comprises a clamping mechanism (12-14). 

Regarding claim 5, wherein the terminal upright supports each comprise: an arm connector (32) that engages one support arm; a foot (36a, 52a (figs. 3, 4) configured to prevent the display mounting system from tipping under the additional weight of attached displays; and a leg (64) connecting the arm connector and the foot.



Regarding claim 7, wherein the mounting bracket (20b, 22b) (fig. 1) comprises: a mounting plate (20, 120, 220, for example) configured to receive an electronic display; a grab handle  (121, fig. 12, for example, capable of grabbing) connected to the mounting plate; and a fastening mechanism (21b, fig. 1, for example) connected to the mounting plate and configured to attach to a support arm.

Regarding claim 8, wherein the mounting bracket is capable of adjusting in height via support arm.

Regarding claim 9, wherein the grab handles of the mounting brackets interface to form a single, combined handle configured to support the weight of the display mounting system and attached displays be grabbed by one hand when the display mounting system is in the collapsed position.

 Regarding claim 10, wherein the open position comprises the support arms extending in substantially opposite directions from the double-arm connector of the central upright support and the closed position comprises the support arms extending in substantially the same direction from the double-arm connector of the central upright support.




Regarding claim 13, wherein the support arms are removably connected to the upright supports and the display mounting system is configured to receive additional central upright supports and support arms such that the display mounting system can receive three or more displays.

	Regarding claim 16, claim 16 recites limitations similar or equal to those recite in claims 1-2, 5, 7, 9 therefore also met by Burke et al.

Regarding method claims 17-20, the method steps as claimed in claims 17 -20 of the current application include all structural elements disclosed in ‘131 therefore also inherently carry out similar method steps.

Claims 1-3, 6-7, 9-10, 12-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,161,487 to Chang.

Regarding claim 1,Chang discloses  a display mounting system, comprising: a central upright support (12, 14f); a first support arm (21, right) connecting a first terminal 

Regarding claim 2, wherein the central upright support comprises: a double-arm connector (201, 301) that engages the two support arms; a base (10, 12) configured to partially support the weight of the display mounting system and attached displays; and a leg (12) connecting the double-arm connector and the base.

Regarding claim 3, wherein the base is removable.

Regarding claim 6, wherein the feet of the terminal upright supports are rotatably connected to the bottom of the legs of the terminal upright supports.

Regarding claim 7, wherein the mounting bracket (40, 41) comprises: a mounting plate (40 or 50) configured to receive an electronic display; a grab handle  (41, 24 or 34 for example, capable of grabbing) connected to the mounting plate; and a fastening mechanism (not shown) connected to the mounting plate and configured to attach to a support arm.



 Regarding claim 10, wherein the open position comprises the support arms extending in substantially opposite directions from the double-arm connector of the central upright support and the closed position comprises the support arms extending in substantially the same direction from the double-arm connector of the central upright support.

Regarding claim 12, wherein the central upright support and a support arm are configured to be removed such that the remaining support arm connects the first terminal upright support directly to the second terminal upright support and the display mounting system can receive a single display.


Regarding claim 13, wherein the support arms are removably connected to the upright supports and the display mounting system is capable of receiving additional central upright supports and support arms such that the display mounting system can receive three or more displays.



	Regarding claim 16, claim 16 recites limitations similar or equal to those recite in claims 1-2, 5, 7, 9 therefore also met by Chang.

Regarding method claims 17-20, the method steps as claimed in claims 17 -20 of the current application include all structural elements disclosed in ‘487 therefore also inherently carry out similar method steps.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references include a display mounting system comprising a central upright support with base and leg; support arms and mounting brackets are cited but not relied upon are deemed to be less relevant than the relied upon references.
US 20150083870; US 3565152; US 48317491; US 6751914; US 9746128; WO 201912807 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632